UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JORGE GONZALEZ-JAIMES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-03-4)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jorge    Gonzalez-Jaimes      pled       guilty   to   conspiracy       to

possess with intent to distribute five or more kilograms of cocaine

and fifty grams of cocaine base, 21 U.S.C. § 846 (2000) (Count 1),

two counts of possession of cocaine with intent to distribute, 21

U.S.C.A. § 841 (West 1999 & Supp. 2003) (Counts 3 & 10), and one

count of aiding and abetting the possession of cocaine with intent

to distribute, 21 U.S.C.A. § 841, 18 U.S.C. § 2 (2000) (Count 8).

The district court departed downward based on Gonzalez-Jaimes’

substantial     assistance     and    imposed      a    sentence     of   240   months

imprisonment. Gonzalez-Jaimes’ attorney has filed a brief pursuant

to   Anders    v.     California,    386   U.S.    738    (1967),     raising    as    a

potentially meritorious issue the district court’s failure to

impose a sentence of less than 240 months, but asserting that, in

his view, there are no meritorious issues for appeal.                      Gonzalez-

Jaimes has been informed of his right to file a pro se supplemental

brief but has not filed a brief.               We affirm the conviction and

sentence.

              A defendant may not appeal the extent of a downward

departure unless the departure decision resulted in a sentence

imposed in violation of law or resulted in an incorrect application

of the sentencing guidelines. United States v. Hill, 70 F.3d 321,

324-25 (4th Cir. 1995). We discern no such error in the district

court's departure in this case.


                                       - 2 -
          Pursuant to Anders, we have reviewed the record for

reversible   error   and   found   none.   We   therefore   affirm   the

conviction and sentence.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.        If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              AFFIRMED




                                   - 3 -